Title: To John Adams from Oliver Wolcott, Jr., 3 August 1799
From: Wolcott, Oliver, Jr.
To: Adams, John



Sir
Treasury Department. Augt. 3. 1799.

I have the honour to transmit a Letter from Alexander Freeland, dated July 12th. announcing the death of Constant Somers, late Collector and Inspector of Great Egg harbour in the State of New-Jersey.
I desired Mr. Latimer the Collector of Philadelphia to make the requisite enquiries respecting Mr. Freeland, and am informed that the Candidate is reputed to be an honest man, and that he is probably as well qualified as any man to be found there. The place is obscure, and rarely resorted to except by coasting vessels. If agreable to the President, I request that Freeland may be appointed.
I have the honour to enclose certain recommendations in favour of William Watson, to be Collector & Inspector of Little Egg harbour, which could not be found when I addressed the President on the 1st. of August.
I have the honour to be, very / respectfully, Sir, / your mo. obedt. servt.

Oliv. Wolcott